By the Court.

Warner, J.
delivering the opinion.
[1.] The only question in this case is, whether Tatum was bound by the act of his agent, Spencer, in receiving the Alabama money at par value. The money was received by Spencer, the special agent of Tatum, from Hodnett, at its par value, and by Spencer paid over to Tatum, with a knowledge that it was so received from Hodnett.
Spencer was the agent of Tatum, to receive the payment of the money due on Hodnett’s note, and he received four hundred dollars in Alabama money, without objection, which, according to the written order given by Tatum to Hodnett, requesting him to pay the money to Spencer his agent, was to be credited on his, (Hodnett’s) note.
The payment to Spencer, the agent of Tatum, by Hodnett, was, in law, equivalent to the payment of the money by Hodnett to Tatum himself. The payment to the authorized agent of Tatum, was, in law, a payment to him. Story’s Agency, 126. 2 Kent’s Com. 629. Besides, the money was paid by Spencer to Tatum, who received it, knowing it was received from Hodnett at par value, and of his own mere authority, credited on the note at ten per cent, discount.
[2.] The principal cannot, of his own mere authority, ratify the transaction of his agent in part, and repudiate it as to the rest; he must either adopt the whole, or none. Story’s Agency, 245, §250. If he did not intend to ratify the act of his agent in receiving the Alabama money, he ought to have returned it within a reasonable time, and not have retained it upon his own arbi*73trary terms. When a principal, with a knowledge of all the facts, adopts the acts of his agent, he cannot afterwards impeach his conduct. Cairnes & Lord vs. Bleuker, 12 John. Rep. 305. We
are of the opinion that the principal was bound by. the act of his agent, in receiving the money in this case, and especially is he so bound, after receiving the money from his agent and retaining it.
Let the judgment of the Court below be reversed.